NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3053


                              HOWARD L. FRANKLIN,

                                                           Petitioner,

                                          v.


                        DEPARTMENT OF THE TREASURY,

                                                           Respondent.

      Darrell J. O’Neal, of Memphis,Tennessee, argued for petitioner.

       Dawn E. Goodman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On
the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; Reginald T. Blades, Jr., Assistant Director; and David M. Hibey,
Trial Attorney. Of counsel was Bryant G. Snee, Assistant Director.

Appealed from: Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3053

                             HOWARD L. FRANKLIN,

                                             Petitioner,

                                        v.

                       DEPARTMENT OF THE TREASURY,

                                             Respondent.




                                Judgment

ON APPEAL from the Merit Systems Protection Board

in CASE NO. AT0752060961-I-1.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST,
Circuit Judge.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: June 9, 2008                    /s/ Jan Horbaly
                                      Jan Horbaly, Clerk